         Case 1:18-cr-10345-RGS Document 68 Filed 11/02/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,                   )
                                            )
              v.                            )      Criminal No.    18-10345-RGS
                                            )
NICOLE A. LESCARBEAU,                       )
           Defendant.                       )

                                NOTICE OF APPEARANCE

       Please enter the appearance of Carol E. Head, Assistant United States Attorney, as

Counsel for the United States of America in the above-captioned case.

                                                   Respectfully submitted,

                                                   ANDREW E. LELLING
                                                   United States Attorney



                                            By:    /s/ Carol E. Head
                                                   CAROL E. HEAD
                                                   Assistant United States Attorney
                                                   United States Attorney’s Office
                                                   1 Courthouse Way, Suite 9200
                                                   Boston, MA 02210
                                                   (617) 748-3100
Dated: November 2, 2020                            carol.head@usdoj.gov
